Statement by the President
Ladies and gentlemen, before we begin the session, I would like to say a few words. As you know, 10 days ago, the President of Poland, Lech Kaczyński, signed the Treaty of Lisbon. I am certain we are a step closer to completion of the ratification process. I am also sure that ratification will soon be completed, too, by the Czech Republic.
I would like to inform you that this week, on Tuesday at 15.00, our first Question Hour with the President of the European Commission, José Manuel Barroso, will take place. This debate represents a significant institutional change. It will make the European Parliament's work with the Commission significantly better. I have worked on this matter with the Chairs of the political groups and President Barroso, and am pleased that the new procedure will become a permanent feature of plenary sessions in Strasbourg. I am sure that it will make our debates more lively and open up our discussions even further.
Ladies and gentlemen, on 10 October, we observed the International Day for the Abolition of the Death Penalty. Since 2007, this date has also been European Day against the Death Penalty, when we demonstrate our determination and commitment against this inhumane practice. We also present our position in support of a worldwide moratorium in accordance with the declaration of Parliament made in a resolution in 2007, and the resolution of the United Nations General Assembly.
In a press release on 9 October, I stressed, in my own name and on behalf of the European Parliament, our commitment to creating a Europe without capital punishment, and also for its abolition everywhere in the world. This is our common obligation. Unfortunately, there is still one country in Europe where the death penalty is pronounced and carried out. That country is Belarus. We condemn the carrying out of executions in Iran, and we express particular fears for Iranians who have been sentenced to death following the demonstrations which accompanied the presidential election in June. Above all, we oppose the handing down of death sentences to juveniles, and would like to point out that this year marks the 20th anniversary of adoption of the Convention on the Rights of the Child, which explicitly forbids the execution of minors.
We must continue to oppose capital punishment resolutely, and to speak out about instances of its use everywhere in the world. We are disturbed by recent events in China, where 12 people have been sentenced to death following the ethnic disturbances and violence in Urumchi in Xinjiang Province. Despite the serious crimes which were committed during the disturbances in June, we call upon the Chinese authorities to maintain the standards of honest trial proceedings. We are also disturbed by cases of the pronouncement and carrying out of the death penalty in the United States, especially in the State of Ohio, where, after several unsuccessful attempts, executions by lethal injection have been postponed.
I would like to reiterate our appeal to every country still applying the death penalty to abolish it from its criminal code or establish, pending its abolition, a moratorium on the pronouncement and carrying out of death sentences.
(Applause)